DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections
The rejections of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over US’010 (US 2010/0230010, hereinafter “US’010”) are maintained.
The rejections of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over US’229 (US 2019/0237229, hereinafter “US’229”) and further in view of Kudo (US 2017/0178776, hereinafter “Kudo”) have been withdrawn in view of the amendment.
The rejections of Claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/775318 of (US 2020/0243237) and further in view of Kudo (US 2017/0178776, hereinafter “Kudo”) have been withdrawn in view of the amendment.
The rejections of Claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/775659 of (US 2020/0243235) and further in view of Kudo (US 2017/0178776, hereinafter “Kudo”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a magnetic permeability of the soft magnetic powder is in the range of 26-50”. However, instant Specification only discloses: “the magnetic permeability of the green compact at a measurement frequency of 1 MHz is preferably 15 or more, more preferably 18 or more and 50 or less” (See [0086] of US 20200243236). Instant Specification does not disclose that a magnetic permeability of the soft magnetic powder is in the range of 26-50. Thus, the amended feature has new matter issue. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US’010 (US 2010/0230010, hereinafter “US’010”).
Regarding claims 1-2 and 4, US’010 teaches a soft magnetic powder having formula Fe72.9Cu1Si13.5B9.1Nb3P0.5 (Abstract; Table 1-1, Sample No. 14; [0058]). F(x)=0.275 and y=0.403. Thus, y is in the range of 0.275 and 0.99 and meets the recited formula f(x) ≤y≤ 0.99. y(100-x-a-b-c)=9.1, which is close to the range defined by the recited formula in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’010 discloses that the average grain size is 50 nm or less and the volume percent of grains is 50 vol% or more ([0049]), which overlaps the recited grain size and volume in claims 1 and 4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’010 is silent on magnetic permeability and magnetic flux density. However, in view of the fact that US’010 teaches a magnetic alloy that meets the composition limitation and the structure limitation as recited in claim 1, one of ordinary skill in the art prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claim 3, US’010 discloses that the alloy contains an amorphous structure ([0049]).
Regarding claims 5-6, Sample No. 14 in Table 1-1 does not contain Al or Ti, which meets the limitation recited in claims 5-6.
Regarding claims 7-9, US’010 teaches a powder magnetic core used for various types of transformers, various types of reactors and choke coils, noise suppression parts, pulse power magnetic components used for laser power sources ([0001]), which meets the limitation recited in claims 7-9.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that Yoshizawa does not disclose f(x) < y < 0.99. Even if there are x and y values for which Sample No. 14 in Yoshizawa and Sample No. 98 in Yoshidome read on the claimed x and y contents, Yoshizawa and Yoshidome clearly do not contemplate the claimed f(x), ie., the relationship of area A illustrated in Figure 1.
72.9Cu1Si13.5B9.1Nb3P0.5 (Abstract; Table 1-1, Sample No. 14; [0058]). F(x)=0.275 and y=0.403. Thus, y is in the range of 0.275 and 0.99 and meets the recited formula f(x) ≤y≤ 0.99.

Second, the applicants argued that Yoshizawa does not disclose a magnetic permeability of the soft magnetic powder is in a range of 26 or more and 50 or less, and a magnetic flux density of the soft magnetic powder is in a range of 1.13 T or more to 1.42 T or less, as further required by claim 1.
In response, in view of the fact that US’010 teaches a magnetic alloy that meets the composition limitation and the structure limitation as recited in claim 1, one of ordinary skill in the art that the alloy disclosed by US’010 to have the recited magnetic permeability and magnetic flux density. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOWEI SU/Primary Examiner, Art Unit 1733